Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  CLASS REPRESENTATION

  JULIA YONAN,

          Plaintiff,                                        CASE NO.:
  vs.

  WALMART, INC., and
  NESTLÊ USA, INC.,

       Defendants.
  _______________________________________/

                                   CLASS ACTION COMPLAINT

          Plaintiff, JULIA YONAN, individually, and on behalf of all others similarly situated

  in Florida, by and through the undersigned counsel, hereby files this Class Action

  Complaint against Defendant, WALMART, INC. (“WALMART”), and Defendant, NESTLÊ

  USA, INC. (“NESTLÊ”), and alleges as follows:

          I.      JURISDICTION & VENUE

          1.      This is a class action for damages and injunctive relief pursuant to Rule

  1.220(b)(3), Florida Rules of Civil Procedure, with the class damages constituting in

  excess of Thirty Thousand Dollars ($30,000.00) exclusive of interest, costs and attorney's

  fees.

          2.      As set forth below, Plaintiff seeks a certification of a Nationwide Class.

          3.      Defendant, WALMART, is a foreign for profit corporation with its principal

  place of business in Bentonville, Arkansas and which, at all times material hereto was

  registered and conducting business in Florida, maintained agents for the customary

  transaction of business in Florida, and conducted substantial and not isolated business


                                                 1
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 2 of 16




  activity within this state.

         4.      Defendant, NESTLÊ, is a foreign for profit corporation with its principal place

  of business in Arlington, Virginia, and which, at all times material hereto was registered

  and conducting business in Florida, maintained agents for the customary transaction of

  business in Florida, and conducted substantial and not isolated business activity within

  this state.

         5.      Based on the foregoing venue is proper in this Court and this Court has

  jurisdiction over the causes of action alleged herein.

         II.     PARTIES

         6.      Plaintiff is an individual consumer over the age of eighteen (18), who resides

  in Broward County Florida. Plaintiff seeks injunctive relief and damages on behalf of

  Plaintiff and the Class, and respectfully requests a jury trial as to damages.

         7.      Defendant, WALMART, is one of the largest food and beverage retailers

  worldwide and maintains its principal executive offices in Bentonville, Arkansas, which at

  all times material hereto was registered and conducting business in Florida, maintained

  agents for the customary transaction of business in Florida, and conducted substantial

  and not isolated business activity within this state.

         8.      Defendant, NESTLÊ, is one of the largest food and beverage manufacturers

  worldwide and maintains its principal executive offices in Arlington, Virginia, which at all

  times material hereto was registered and conducting business in Florida, maintained

  agents for the customary transaction of business in Florida, and conducted substantial

  and not isolated business activity within this state.

         9.      NESTLÊ manufactures, markets, promotes, advertises and sells Coffee



                                                2
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 3 of 16




  Mate powdered coffee creamers, including the Coffee Mate product at issue in this Action,

  including manufacturing and distributing the Coffee Mate product at issue in this Action

  for sale at Walmart.

        10.    WALMART markets, promotes, advertises and sells Coffee Mate powdered

  coffee creamers, including the Coffee Mate product at issue in this Action.

        11.    The advertising and labeling for the Coffee Mate Original Powdered Coffee

  Creamer (Net Wt 35.3 Oz) (hereinafter the “Product”) purchased by Plaintiff was prepared

  and/or approved by NESTLÊ and its agents, and was disseminated by NESTLÊ and its

  agents through advertising and labeling containing the misrepresentations alleged herein.

        12.    As a distributor and retailer of the Product, WALMART and its agents

  disseminated the Coffee Mate Original Powdered Coffee Creamer (Net Wt 35.3 Oz)

  (hereinafter the “Product”) purchased by Plaintiff through advertising and labeling

  containing the misrepresentations alleged herein.

        13.    The advertising for the Product was designed to encourage consumers to

  purchase the Product and reasonably misled reasonable consumers, including Plaintiff

  and the Class into purchasing the Product.

        14.    NESTLÊ markets and distributes the Product and is the company that

  created and/or authorized the unlawful, fraudulent, unfair, misleading and/or deceptive

  advertising and statements about the Product.

        15.    WALMART markets and distributes the Product and through its status as a

  retailer of the Product authorized the unlawful, fraudulent, unfair, misleading and/or

  deceptive advertising and statements about the Product.

        16.    Plaintiff alleges that, at all times relevant herein, WALMART and its


                                               3
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 4 of 16




  subsidiaries, affiliates, and other related entities and suppliers, as well as their respective

  employees, were the agents, servants and employees of WALMART and at all times

  relevant herein, each was acting within the purpose and scope of that agency and

  employment.

         17.    Plaintiff alleges that, at all times relevant herein, NESTLÊ and its

  subsidiaries, affiliates, and other related entities and suppliers, as well as their respective

  employees, were the agents, servants and employees of NESTLÊ and at all times

  relevant herein, each was acting within the purpose and scope of that agency and

  employment.

         18.    In addition, Plaintiff alleges that, in committing the wrongful acts alleged

  herein, WALMART, in concert with its subsidiaries, affiliates, and/or other related entities

  and suppliers, and their respective employees, planned, participated in and furthered a

  common scheme to induce members of the public to purchase the Product by means of

  untrue, misleading, deceptive, and/or fraudulent representations, and that WALMART

  participated in the making of such representations in that it disseminated those

  misrepresentations and/or caused them to be disseminated.

         19.    In addition, Plaintiff alleges that, in committing the wrongful acts alleged

  herein, NESTLÊ, in concert with its subsidiaries, affiliates, and/or other related entities

  and suppliers, and their respective employees, planned, participated in and furthered a

  common scheme to induce members of the public to purchase the Product by means of

  untrue, misleading, deceptive, and/or fraudulent representations, and that NESTLÊ

  participated in the making of such representations in that it disseminated those

  misrepresentations and/or caused them to be disseminated.



                                                4
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 5 of 16




         20.    Whenever reference in this Class Action Complaint is made to any act by

  WALMART or its subsidiaries, affiliates, distributors, retailers and other related entities

  and suppliers, such allegation shall be deemed to mean that the principals, officers,

  directors, employees, agents, and/or representatives of WALMART committed, knew of,

  performed, authorized, ratified and/or directed that act or transaction on behalf of

  WALMART while actively engaged in the scope of their duties.

         21.    Whenever reference in this Class Action Complaint is made to any act by

  NESTLÊ or its subsidiaries, affiliates, distributors, retailers and other related entities and

  suppliers, such allegation shall be deemed to mean that the principals, officers, directors,

  employees, agents, and/or representatives of NESTLÊ committed, knew of, performed,

  authorized, ratified and/or directed that act or transaction on behalf of NESTLÊ while

  actively engaged in the scope of their duties.

         III.   FACTUAL ALLEGATIONS

         22.    On or about February 23, 2021, Plaintiff purchased Coffee Mate Original

  Powdered Coffee Creamer (Net Wt 35.3 Oz) at a Walmart store located at 2500 W.

  Broward Boulevard, Fort Lauderdale, FL 33312. A copy of the Receipt is attached hereto

  as Exhibit “A.”

         23.    The Product is comprised of powdered coffee creamer, provided to

  consumers for the purpose of mixing with coffee.

         24.    The Product’s front label prominently states that the Product “Makes Over

  500 Servings.” Photographs of the Product are attached hereto as Exhibit “B.”

         25.    Based on this prominent labeling and based on the serving size listed on

  the Product, a consumer purchasing this Product would reasonably believe that the


                                                5
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 6 of 16




  Product contains at least 500 servings of powdered coffee creamer.

        26.       Despite this prominent packaging and labeling, the Product does not contain

  anywhere close to 500 servings of powdered coffee creamer

        27.       Since Plaintiff purchased the Product as a product advertising itself as

  containing at least 500 servings of powdered coffee creamer, and it was not such a

  product, Plaintiff was damaged in proportion to the servings of powdered coffee creamer

  not received.

        28.       The Product’s representations, as outlined and explained above, which are

  uniformly, consistently and prominently displayed on each individual package of the

  Product are untrue, misleading and deceive the public.

        29.       Plaintiff is aggrieved by the deceptively labeled and marketed Product as

  she relied on the misleading and deceptive labeling and advertising and was deprived of

  the benefit of the bargain she reasonably anticipated from the Product’s labeling and

  advertising; specifically, she was deprived of the benefit she paid for a product labeled

  and advertised as containing at least 500 servings of powdered coffee creamer when in

  reality the Product does not contain anywhere near 500 servings.              Reasonable

  consumers, such as the Plaintiff, will continue to be aggrieved by the deceptive and

  misleading labeling and advertising of the Product, as reasonable consumers will continue

  to make the plausible connection that they are purchasing a Product containing at least

  500 servings of powdered coffee creamer.

        30.       Upon information and reasonable belief Defendants could sell the Product

  without deceptive labeling by, for example, not displaying on the front label any

  representations about the number of servings of coffee creamer a consumer could expect


                                               6
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 7 of 16




  from the Product.

        31.      Alternatively, Defendants could sell the Product with an accurate

  representation as to the number of servings of powdered coffee creamer contained within

  the Product.

        32.      Defendants unlawfully marketed, advertised, sold, and distributed the

  Product to Florida purchasers.

        33.      Defendants sold the Product at a premium price, and the Product’s false

  and misleading representations deceive Florida consumers for the reasons previously

  alleged above.

        34.      Plaintiff has performed all conditions precedent to bringing this Action.

        35.      As an immediate, direct, and proximate result of Defendants’ false,

  misleading, and deceptive representations, Defendants injured Plaintiff and the other

  Class members in that Plaintiff and other Class members:

        a. paid a sum of money for the Product that was not as represented;

        b. paid a premium price for the Product that was not as represented;

        c.    were deprived the benefit of the bargain because the Product they purchased

              was different than what Defendants warranted;

        d. were deprived the benefit of the bargain because the Product they purchased

              had less value than what was represented by Defendants;

        e. did not receive a Product that measured up to their expectations as created by

              Defendants;

        f. purchased a Product that was other than what was represented by Defendants;

        g. received a Product that Plaintiff and the other members of the Class did not


                                                7
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 8 of 16




              expect or consent to; and

        h. received a Product that was of a lower quality than what Defendants promised.

        36.      Had Defendants not made the false, misleading, and deceptive

  representations, Plaintiff and the other Class members would not have been economically

  injured because Plaintiff and the other Class members would not have purchased the

  Product.

        37.      Plaintiff and the other Class members would likely purchase the Product

  again if the deceptive advertising and labeling on the Product were corrected.

        38.      Accordingly, Plaintiff and the other Class members have suffered injury in

  fact and lost money or property as a result of Defendants’ wrongful conduct.

        39.      Plaintiff and the other Class members did not obtain the full value of the

  advertised Product due to Defendants’ misrepresentation.

        40.      Plaintiff and the other Class members purchased, purchased more of, or

  paid more for the Product than they would have done had they known the truth about the

  Product.

                              Plaintiff’s Reliance and Damages

        41.      Plaintiff purchased one or more of the Product in Broward County, Florida,

  during the Class Period as she purchased the Product on or about February 23, 2021.

        42.      The Product purchased by Plaintiff was deceptively advertised and

  marketed for the reasons previously alleged herein.

        43.      With respect to the Product, Plaintiff and members of the Class paid a price

  premium or received less than they bargained for, because Plaintiff and members of the



                                               8
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 9 of 16




  Class reasonably believed the Product contained at least 500 servings of powdered coffee

  creamer as specified on the label and in the advertising, not significantly less.

         44.    Likewise, if Plaintiff and members of the Class had known that the Product

  did not contain at least 500 servings of powdered coffee creamer as specified on the label

  and in the advertising, they would not have purchased the Product.

         45.    The Product is worth less than what Plaintiff and members of the Class paid

  for, and/or is not what Plaintiff and members of the Class reasonably intended to receive.

         46.    Pursuant to Rule 1.220, Florida Rules of Civil Procedure, Plaintiff brings this

  class action and seeks certification of the claims and certain issues in this action on behalf

  of a Class defined as:

         All persons throughout Florida, who, within the four years preceding the
         filing the original Complaint (“Class Period”), purchased one or more
         containers of the Product for personal use and not resale (“Class”).

         47.    Excluded from the Class are Defendants, their subsidiaries, affiliates, and

  employees; all persons who make a timely election to be excluded from the Class;

  governmental entities; and the Judge(s) to whom this case is assigned and any immediate

  family members thereof.

         48.    Certification of Plaintiff’s claims for class-wide treatment is appropriate

  because Plaintiff can prove the elements of Plaintiff’s claims on a class-wide basis using

  the same evidence as would be used to prove those claims in individual actions alleging

  the same claims.

                                        A. Numerosity

         49.    The members of the Class are so numerous that individual joinder of all




                                                9
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 10 of 16




   class members is impracticable.

          50.      The precise number of members of the Class is unknown to Plaintiff, but it

   is clear that the number greatly exceeds the number that would make joinder practicable,

   particularly given Defendants’ comprehensive distribution and sales network throughout

   Florida.

          51.      Members of the Class may be notified of the pendency of this action by

   recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

   electronic mail, Internet postings, and/or published notice.

                                B. Commonality and Predominance

          52.      This Action involves common questions of law or fact, which predominate

   over any questions affecting individual members of the Class. All members of the Class

   were exposed to Defendants’ deceptive and misleading advertising and marketing claims

   alleged herein.

          53.      Furthermore, common questions of law or fact include:

          a. whether Defendants engaged in the conduct as alleged herein;

          b. whether Defendants’ practices violate applicable law cited herein;

          c. whether Plaintiff and the other members of the Class are entitled to actual,

                statutory, or other forms of damages, and/or other monetary relief; and

          d. whether Plaintiff and the other members of the Class are entitled to equitable

                relief, including but not limited to injunctive relief.

          54.      Defendants engaged in a common course of conduct in contravention of the

   laws Plaintiff seeks to enforce individually, and on behalf of the other members of the




                                                     10
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 11 of 16




   Class. Materially identical business practices, and injuries are involved. Individual

   questions, if any, pale by comparison, in both quality and quantity, to the numerous

   common questions that dominate this action. Moreover, the common questions will yield

   common answers.

                                           C. Typicality

          55.    Plaintiff’s claims are typical of the claims of the other members of the Class

   because, among other things, all members of the Class were comparably injured through

   the same uniform misconduct described herein. Further, there are no defenses available

   to Defendants that are unique to Plaintiff’s.

                                D. Adequacy of Representation

          56.    Plaintiff is an adequate representative of the members of the Class because

   Plaintiff’s interests do not conflict with the interests of the other members of the Class that

   Plaintiff seeks to represent. Plaintiff has retained counsel competent and experienced in

   complex class action litigation and Plaintiff will prosecute this action vigorously. The Class’

   interests will be fairly and adequately protected by Plaintiff and Plaintiff’s counsel.

   Undersigned counsel has represented consumers in a wide variety of actions where they

   have sought to protect consumers from fraudulent and deceptive practices.

                              E. Declaratory and Injunctive Relief

          57.    Defendants have acted or refused to act on grounds generally applicable to

   Plaintiff and the other members of the Class, thereby making appropriate final injunctive

   relief and declaratory relief, as described herein, with respect to the members of the Class

   as a whole.




                                                   11
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 12 of 16




                                          F. Superiority

          58.    A class action is superior to any other available means for the fair and

   efficient adjudication of this controversy, and no unusual difficulties are likely to be

   encountered in the management of this class action. The damages or other financial

   detriment suffered by Plaintiff and the other members of the Class are relatively small

   compared to the burden and expense that would be required to individually litigate their

   claims against Defendants, so it would be impracticable for members of the Class to

   individually seek redress for Defendants’ wrongful conduct. Even if the members of the

   Class could afford individual litigation, the court system could not. Individualized litigation

   creates a potential for inconsistent or contradictory judgments; and increases the delay

   and expense to all parties and the court system and thereby unnecessarily clogging of

   dockets.

          59.    By contrast, the class action device presents far fewer management

   difficulties and provides the benefits of single adjudication, economy of scale, and

   comprehensive supervision by a single court. Given the similar nature of the members of

   the Class’ claims and the absence of material or dispositive differences in laws upon

   which the claims are based, the Class will be easily managed by the Court and the parties.

                              FIRST CAUSE OF ACTION:
              VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                     PRACTICES ACT, FLA STAT. § 501.201 et seq.
                           (versus WALMART and NESTLÊ)

          60.    Plaintiff re-alleges and incorporates by reference the allegations set forth in

   the preceding paragraphs of this Complaint as if fully set forth herein verbatim.

          61.    This cause of action is brought pursuant to the Florida Deceptive and Unfair



                                                 12
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 13 of 16




   Trade Practices Act, Sections 501.201 to 501.213, Florida Statutes.

          62.    The express purpose of FDUTPA is to “protect the consuming public . . .

   from those who engage in unfair methods of competition, or unconscionable, deceptive,

   or unfair acts or practices in the conduct of any trade or commerce.” Section 501.202(2),

   Florida Statutes.

          63.    Section 501.204(1), Florida Statutes declares as unlawful “unfair methods

   of competition, unconscionable acts or practices, and unfair or deceptive acts or practices

   in the conduct of any trade or commerce.”

          64.    The sale of the Product at issue in this cause was “consumer transactions”

   within the scope of FDUTPA.

          65.    Plaintiff is a “consumer” as defined by Section 501.203, Florida Statutes.

          66.    Defendants’ Product is a good within the meaning of FDUTPA and

   Defendants are engaged in trade or commerce within the meaning of FDUTPA.

          67.    Defendants’ unfair and deceptive practices are likely to mislead— and have

   misled—reasonable consumers, such as Plaintiff and members of the Class, and

   therefore, violate Section 500.04, Florida Statutes.

          68.    Defendants have violated FDUTPA by engaging in the unfair and deceptive

   practices described above, which offend public policies and are immoral, unethical,

   unscrupulous, and substantially injurious to consumers.

          69.    Specifically, Defendants marketed, labeled and advertised the Product in a

   deceptive, false and misleading manner since the representations contained on the

   Product cause reasonable consumers of the Product to believe the Product contains at



                                               13
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 14 of 16




   least 500 servings of powdered coffee creamer as specified in the advertising and on the

   label.

            70.   Plaintiff and Class Members have been aggrieved by Defendants’ unfair and

   deceptive practices in violation of FDUTPA, in that they purchased and consumed

   Defendants’ deceptively labeled and marketed Product.

            71.   Reasonable consumers rely on Defendants to honestly market and label the

   Product in a way that does not deceive reasonable consumers into believing they are

   purchasing a Product that contains at least 500 servings of powdered coffee creamer as

   specified on the label and in the advertising, when the truth is that the Product contains

   far less than that amount.

            72.   Defendants have deceived reasonable consumers, like Plaintiff and the

   Class, into believing the Product was something it was not.

            73.   Plaintiff and the Class suffered damages and are entitled to injunctive relief.

            74.   Pursuant to sections 501.211(2) and 501.2105, Florida Statutes, Plaintiff

   and the Class make claims for damages, attorney’s fees, and costs. The damages

   suffered by the Plaintiff and the Class were directly and proximately caused by the

   deceptive, misleading, and unfair practices of Defendants. Additionally, pursuant to

   Section 501.211(1), Florida Statutes, Plaintiff and the Class seek injunctive relief for, inter

   alia, the Court to enjoin Defendants’ above-described wrongful acts and practices, and

   for restitution and disgorgement.

            75.   Plaintiff seeks all available remedies, damages, and awards resulting from

   Defendants’ violations of FDUTPA.




                                                 14
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 15 of 16




                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated,

   prays for relief pursuant to each cause of action set forth in this Complaint as follows:

             A.     For an order certifying that the Action may be maintained as a class action,

   certifying Plaintiff as representative of the Class, and designating Plaintiff’s attorneys as

   Class counsel;

             B.     For an award of equitable relief for all causes of action as follows:

                  1.   Enjoining Defendants from continuing to engage, use, or employ any

                       unfair and/or deceptive business acts or practices related to the design,

                       testing, manufacture, assembly, development, marketing, advertising, or

                       sale of the Product for the purpose of selling the Product in such manner

                       as set forth in detail above, or from making any claims found to violate

                       FDUTPA or the other causes of action as set forth above;

                  2.   Restoring all monies that may have been acquired by Defendants as a

                       result of such unfair and/or deceptive act or practices; and

             C.     For actual damages in an amount to be determined at trial for all causes of

   action;

             D.     For an award of attorney’s fees and costs;

             E.     For any other relief the Court might deem just, appropriate, or proper; and

             F.     For an award of pre and post-judgment interest on any amounts awarded.


                                     DEMAND FOR JURY TRIAL

             Plaintiff hereby demands trial by jury on all issues so triable.

   Submitted this 15th day of July 2021



                                                   15
Case 0:21-cv-61443-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 16 of 16




                    SOUTHERN ATLANTIC LAW GROUP, PLLC

                    By: s/Lydia S. Zbrzeznj
                          Lydia S. Zbrzeznj
                          Florida Bar No. 98181
                          Nicholas T. Zbrzeznj
                          Florida Bar No. 98180
                          99 6th Street SW
                          Winter Haven, FL 33880
                          Telephone: (863)656-6672
                          Facsimile: (863)301-4500
                          Emails: lydia@southernatlanticlaw.com
                          nick@southernatlanticlaw.com
                          kara@southernatlanticlaw.com
                          mark@southernatlanticlaw.com
                          ATTORNEYS FOR PLAINTIFF

                          Joel Oster
                          Of Counsel
                          The Law Office of Howard W. Rubinstein P.A.
                          1281 N. Ocean Dr. Apt. 198
                          Singer Island, FL 33404
                          Telephone: 832-715-2788
                          Fax: 561-688-0630
                          Emails: howardr@pdq.net
                          ATTORNEY FOR PLAINTIFF

                          L. DeWayne Layfield, Esq. (Pro Hac Vice Motion to be filed)
                          Law Office of L DeWayne Layfield, PLLC
                          P.O. Box 3829
                          Beaumont, Texas 77704
                          Telephone: 407-832-1891
                          Fax: 866-280-3004
                          Email: dewayne@layfieldlaw.com
                          ATTORNEY FOR PLAINTIFF




                                         16
